Citation Nr: 0100310	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of lumbar laminectomy for herniated nucleus 
pulposus, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to February 1970 and from September 1971 to December 1978.  
He has been represented throughout his appeal by the Fleet 
Reserve Association.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1990, by the Philadelphia Regional Office and 
Insurance Center (ROIC), which denied the veteran's claim for 
an increased rating for his service-connected low back 
disorder.  The notice of disagreement as to this 
determination was received in September 1991.  The statement 
of the case (SOC) was issued in October 1991.  The 
substantive appeal (VA Form 1-9) was received in November 
1991.  A Department of Veteran Affairs (VA) compensation 
examination was performed in August 1992.  Private treatment 
records were received in September 1992.  By a rating action 
of January 1993, the ROIC confirmed the previous denial of 
the veteran's claim for an increased rating for his low back 
disorder.  A supplemental SOC was issued in February 1993.  

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the ROIC in May 1993.  A 
transcript of the hearing is of record.  A VA compensation 
examination was conducted in June 1993.  A Hearing Officer's 
Decision was entered in July 1993, confirming the previous 
denial of the claim for an increased rating for the low back 
disorder.  A supplemental SOC was issued in July 1993.  The 
appeal was received at the Board in January 1994.  

In June 1996, the Board remanded the case to the ROIC for 
further development.  VA outpatient treatment reports were 
received in July 1996.  VA compensation examinations were 
conducted in July and August 1996, and in January and 
February 1997.  Additional medical records were received in 
April and September 1997.  A supplemental statement of the 
case was issued in July 1998.  The appeal was returned to the 
Board in December 1998.  

In April 1999, the Board again remanded the case to the RO 
for still further development.  Additional VA treatment 
records were received in May, June, and July 1999.  VA 
compensation examinations were conducted in October 1999 and 
June 2000.  A supplemental statement of the case was issued 
in August 2000.  The appeal was again received at the Board 
in October 2000.  


REMAND

As previously noted, the veteran is service-connected for 
postoperative residuals of low back surgery.  This disability 
currently is rated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Under that code, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, and little intermittent relief.  38 C.F.R. 
Part 4, DC 5293.  

This case was previously before the Board in April 1999, at 
which time it was remanded to the RO for further evidentiary 
development.  Such development included obtaining recent 
treatment records and scheduling the veteran for a VA 
orthopedic and neurological examination in order to determine 
the nature and severity of his back disorder.  The remand 
specifically requested that the examiner report the results 
of the examination in relationship to Diagnostic Code 5293, 
and that the RO consider the directives of DeLuca v. Brown, 8 
Vet.App. 202 (1995), as well as the General Counsel's opinion 
in VAOPGCPREC 36-97 (Dec. 12, 1997).  

In that precedent opinion, the General Counsel provided 
additional guidance with respect to the evaluation of 
disabilities under DC 5293 and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The General Counsel essentially held that, 
pursuant to Johnson v. Brown, 9 Vet.App. 7, 11 (1996), 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under DC 5293; and that, when a veteran receives 
less than the maximum evaluation based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. 
§§ 4.40, 4.45, even though the rating corresponds to the 
maximum rating under another diagnostic code pertaining to 
limitation of motion.  

A review of the record indicates that the veteran was 
afforded a VA neurological examination in October 1999, at 
which time it was reported that sensation was intact to pin, 
touch, vibration, proprioception, and double simultaneous 
stimulation, with the exception of mild decreased pin and 
touch sensation in the right L4-S1 dermatomes.  Motor 
response in the lower extremities were 5/5, and there was no 
drift, tremor, or atrophy; there were no fasciculations.  
Deep tendon reflexes were 2+ and equal; there was no Babinski 
sign.  The pertinent diagnosis was mild L4-S1 sensory 
radiculopathy.  

Another VA examination was conducted in June 2000, at which 
time marked diffuse tenderness, but no paraspinal spasm, was 
noted in the lumbosacral spine.  Straight leg raising was 
positive bilaterally at 10 degrees.  Range of motion showed 
forward flexion to 10 degrees, backward extension to 
10 degrees, right and left lateral flexion to 15 degrees, and 
right and left rotation to 20 degrees.  The examiner noted 
that the veteran reported pain on all movements, and the 
inability to move beyond the above limits, but there was no 
objective evidence of either.  The veteran arose and stood 
slowly; his gait was very slow and cautious with a limp to 
the right.  Heel and toe walking accentuated that limp.  The 
veteran refused to hop or to squat.  The examiner reported 
that the neurological examination, including sensation, motor 
function, and deep tendon reflexes, was intact with the 
exception of mild decreased pin and touch sensation in the 
L3-S1 dermatomes on the right.  The pertinent diagnosis was 
degenerative disk disease L3-S1, status post laminectomy and 
fusion times two, L3-L5.  In an addendum received in August 
2000, it was noted that the final diagnosis was degenerative 
disc disease, L3-S1.  

Contrary to the neurological findings reported during the 
October 1999 examination, in a statement received in October 
2000, the veteran indicated that a May 2000 examination for 
peripheral nerves reported that deep tendon reflexes were 1+ 
throughout except for absent right knee jerk and absent ankle 
jerks bilaterally.  Thus, the Board finds that the most 
recent VA medical opinions of record regarding neurological 
manifestations of the veteran's service-connected lumbar 
spine disorder are in direct conflict.  

In addition, while the veteran indicates that he underwent a 
peripheral nerves examination in May 2000, and the record 
includes a request for a peripheral nerves examination dated 
May 16, 2000, the record does not contain any record of a VA 
peripheral nerves examination after October 1999.  VA medical 
records concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available which is not available 
the Board at this time.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Moreover, VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992); Ivey v. Derwinski, 2 Vet.App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  That duty 
also may include conducting studies, tests, or examinations 
recommended by the VA examining physician.  See, e.g., Hyder 
v. Derwinski, 1 Vet.App. 221, 224-25 (1991).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000), and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  We are confident that, on remand, the RO will satisfy 
the obligations imposed by the new law and VBA guidance.  

While the Board regrets the additional delay, this case must 
again be REMANDED to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers (VA 
and non-VA) who have treated the veteran for 
his service-connected low back disorder since 
October 1999, obtain copies of all pertinent 
records from the identified sources (that are 
not already in the file), and associate them 
with the claims folder.  

2.  The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Philadelphia and 
Baltimore ROs, and any other VA facility 
known to have treated him, since 1999.  In 
particular, the report of any VA compensation 
examination conducted in May 2000 should be 
obtained.  Once obtained, all records must be 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
examination, to include orthopedic and 
neurological evaluations, to determine the 
current nature, extent, and manifestations of 
his back disorder.  All indicated tests and 
studies should be conducted and all findings 
should be reported in detail.  The ROIC 
should provide the examiner with the criteria 
of Diagnostic Code 5293, and he/she should 
report the results of the examination in 
relationship to that code.  The claims folder 
should also be provided to the examiner.  The 
examiner should note in writing whether the 
claims folder and the criteria of Diagnostic 
Code 5293 were provided.  The examiner should 
also indicate whether the low back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected disability; and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the low back is used repeatedly, also, 
if feasible, portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the report 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet.App. 268 (1998).  

5.  After the development requested above has 
been completed, the ROIC should readjudicate 
the veteran's claim for an increased rating 
for his low back disability, to include 
consideration of all additional evidence 
added to the record, and all applicable 
diagnostic codes, taking into consideration 
the directives of DeLuca v. Brown, 8 Vet.App. 
202 (1996), as well as the aforementioned 
opinion of the General Counsel, VAOPGCPREC 
36-97.  

6.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental statement 
of the case which summarizes the pertinent 
evidence, all applicable law and regulations, 
including the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and reflects detailed reasons and 
bases for the decision.  They should then be 
afforded a reasonable period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).






